F I L E D
                                                                            United States Court of Appeals
                                                                                    Tenth Circuit
                            UNITED STATES COURT OF APPEALS
                                                                                    MAR 25 1998
                                        TENTH CIRCUIT
                                                                                PATRICK FISHER
                                                                                         Clerk

 RUSSELL M. HAMPTON,

              Plaintiff-Appellant,
 v.                                                               No. 97-1434
 DON MORTON, BILL REED, and                                  (D.C. No. 97-D-1878)
 BEN GRIEGO,                                                       (D. Colo.)

              Defendants-Appellees.




                                     ORDER AND JUDGMENT*


Before BALDOCK, EBEL, and MURPHY, Circuit Judges.**


          Plaintiff appeals the district court’s dismissal of his complaint without prejudice

for failure to state a claim. Our jurisdiction arises under § 28 U.S.C. 1291, and we

affirm.



          *
                This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
          **
             After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. This case is therefore ordered
submitted without oral argument.
       Plaintiff, an inmate at the Colorado Territorial Correctional Facility, filed a pro se

complaint pursuant to 42 U.S.C. § 1983, alleging that prison officials violated his

constitutional rights when they revoked 180 days of his previously awarded earned time

credits. Plaintiff claims that the loss of these credits will require him to serve an

additional six months in prison. Plaintiff received the credits between 1990-1996 for his

participation in the Colorado Department of Corrections Sex Offender Treatment

Program. On March 6, 1996, Defendants withdrew the credits. Plaintiff alleges that

Defendants informed him that the credits were revoked because he had failed to

participate in the treatment program. In his complaint, Plaintiff asserted that the earned

time credits had already vested and that state law prevented the withdrawal of vested

earned time credits. He also claimed that the withdrawal of the credits violated the due

process clause of the Fourteenth Amendment because the earned time credits were

revoked summarily. Plaintiff did not seek the restoration of his earned time credits, but

instead sought money damages. The district court concluded that Plaintiff’s claims were

not cognizable under § 1983 and dismissed the complaint without prejudice.

       We review de novo the district court’s dismissal of a complaint for failure to state

a claim upon which relief can be granted. Chemical Weapons Working Group, Inc. v.

United States Dep’t of the Army, 111 F.3d 1485, 1490 (10th Cir. 1997). We have

reviewed the parties’ briefs, pleadings and the entire record before us and agree with the

decision of the district court. A state prisoner may not bring a § 1983 suit for damages if


                                               2
the constitutional defect he alleges would, “if established, necessarily imply the invalidity

of the deprivation of his good time credits” unless the plaintiff can show that the

deprivation of the good time credits has previously been invalidated. Edwards v. Balisok,

117 S.Ct. 1584, 1588 (1997). In this case, Plaintiff alleges that his good time credits

were wrongfully revoked and that the procedure utilized by prison officials to deprive him

of the credits violated procedural due process. In deciding these claims, a district court

would have to determine whether the revocation of the earned time credits was proper.

Consequently, a judgment in Plaintiff’s favor would necessarily imply the invalidity of

the deprivation of his good time credits. Therefore, we conclude that the district court

properly dismissed the complaint. Accordingly, the decision of the district court is

       AFFIRMED.

                                                  Entered for the Court,



                                                  Bobby R. Baldock
                                                  Circuit Judge




                                              3